DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.  The pending claims comprise 3 groups:
1) method: 1-7, and    
	2) system: 8-14, and 
	3) computer readable storage medium (CRSM): 15-20.
All of similar scope and will be examined together.
As of 8/21/2018, independent claim 1 is as followed:
1.    A computer implemented method for determining cost benefit of making facility or equipment maintenance or repairs, comprising the steps of:
[1] electronically receiving a criticality indicator associated with a particular facility or item of equipment from a customer;
wherein the associated criticality indicator is selected from a plurality of criticality indicators electronically presented to the customer which indicate a relative criticality of the particular facility or item of equipment for the customer;
	[2] electronically calculating a cost savings the customer can expect to obtain by making an identified maintenance or repair for the particular facility or item of equipment,
wherein the calculation is based at least in part on the criticality indicator associated with the particular facility or item of equipment; and
	[3] electronically providing the calculated cost savings to the customer.
Note: for referential purpose, numerals [1]-[3] are added to the beginning of each element.

Claim Rejections - 35 USC § 112
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 3, 10 and 17 recites the limitation "the formula" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they call for “the system according to claim 15” but claim 15 has no cited system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The term "computer readable medium" is known in the art to include things such as signals. Based on the broadest reasonable interpretation, that this term is to be accorded, it includes signals and is not considered to be statutory. If applicant were to amend this claim to be a proper independent claim, language such as: 
non-transitory computer readable medium", is acceptable based on a guidance memo by USPTO on 1/26/2010 “Subject Matter Eligibility of Computer Readable Media”.   

Claims 1-20 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-20:
Analysis
Claim category:
1) Process: claims 1-7 are directed to a process; i.e., a series of steps or acts for managing a business, i.e. determining cost benefit value for provide repair service on equipment or facility (Step 1: Yes).
2) Apparatus: claims 8-14, are directed to an apparatus claim comprising of: 
(1) a processor, and 
(2) memory configured to carry out the steps for managing a business, i.e. determining cost benefit value for provide repair service on equipment or facility (Step 1: Yes).
3) Article: claim 15-20 comprising a computer-readable medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform determining cost benefit value for provide repair service on equipment or facility.   
In summary, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  
Under the recently revised guidance: 
Step 2A: 
1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:
Step 2B: 
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
(4) MPEP § 2106.05 (d) and Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Independent claim 1 recites a concept of managing a business by determining cost benefit value for providing repair service or maintenance on equipment/facility by collecting critical indicator of the equipment performance, i.e. machine is running very hot, calculating a cost saving for shutting down the machine and provide maintenance/repair service, and providing the cost saving value to the customer.  This judicial exception is not integrated into a practical application because determining benefit for shutting down an equipment and provide repair/maintenance service is well known
Claim 1 recites a method for determining a cost benefit for providing a maintenance/repair service to a facility/equipment, comprising:
[1] receive indicator (data). 			Data gathering, insignificant extra-solution 
						activity (IE-SA) step.
[2] calculating a cost saving value (data)		Mental step.
[3] providing the cost saving data to customer.	Data transmitting, IE-SA.
	The claim appears to be a “data processing” method.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “receiving data”, “calculating a value”, and “transmitting the data”, are well known step for analyzing a condition using a model and can be carried out in your mind and the computer components are generic components and predicts a result using the model.  If a claim limitation, under its “broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The recited subject matter belongs to the group of certain methods of organizing human activity or an idea itself.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, “processor circuitry”, which is recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Thus under Step 2A prong 1/(i), the limitations of steps [1]-[3] recite steps which may fit within the Revised Guidance category of “mental processes”.  
(2) Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1):  none.  
As shown in the Abstract and respective [0006-0007], Fig. 1, the invention appears to deal with automatically evaluate a business strategy, providing a maintenance/repair service using a business model.

    PNG
    media_image3.png
    433
    480
    media_image3.png
    Greyscale



(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Fig. 1A, The computer system comprises devices that are generic computer devices.
	
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
evaluating a business strategy using a business model for determining cost benefit value for providing repair service or maintenance on equipment/facility on a computer system.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, automatically evaluating a business strategy using a business model on a computer system.

Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, the 2 steps (1) and (3) in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): The 3 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because determining cost benefit value for providing repair service or maintenance
Furthermore, the business opinion monitoring steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible. 
All of these concepts relate to data analysis in the context of organizing or applying the data to a process. The concept described in claim 1 is not meaningfully different from the concepts of “FairWarning” case wherein data is collected, analyzed the collected data using a model for analysis if the data is within or outside of the desired result and notifying the party of the result.  
Applicant’s specification, [0006], states a need for 

    PNG
    media_image3.png
    433
    480
    media_image3.png
    Greyscale

	
The phrase “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. (July 2015 Update p. 4). The finding above is consistent with the claims when read in light of Applicant’s disclosure. For example, Applicant’s specification on [0006-0007], states that there is a challenge to provide better maintenance and repair service to facilities and equipment.
As shown in Example 37, claim 3, of 2019 PEG Guideline, which is found to be patent ineligible because the improvement appears to be computer automation using generic processor which is similar to the claimed invention.

    PNG
    media_image4.png
    269
    434
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    409
    441
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    601
    428
    media_image6.png
    Greyscale

2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image7.png
    319
    722
    media_image7.png
    Greyscale

The current business risk management as shown in claim 1 is similar to that of Electric Power Group case by collecting information (receiving new regulations), analyzing them (identifying sources, quantifying, identifying actions, quantifying costs, determining a revenue, determining a sequence of actions, and implementing the actions), and displaying analysis result.  The step of “implementing..” is insignificant post-solution activity.

Step 2B: 
The Claims Lack an Inventive Concept
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using processor circuity to perform all the analyzing steps in a predictive model (¶¶ [0041] to determine a cost-saving for producing maintenance service to a facility/equipment, see Fig. 1.  The processor in the cited 3 steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of identifying, carrying out the model, and generating an output” such that amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical 
(2) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” to perform the three cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The last step of the claim, i.e. providing the calculated cost savings to the customer is considered as insignificant post-solution activity.
As for dep. claim 2 (part of 1 above), which deals with further details of the cost savings value feature, per annual basis, this further limits the abstract idea of the data value feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 3-4 (part of 1 above), which deals with further details of the cost savings value feature, a formula, this further limits the abstract idea of the savings data value feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3-4 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5 (part of 1 above), which deals with further details of the criticality indicator feature, a percentage of lost production, this further limits the abstract idea of the without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 6-7 (part of 1 above), which deal with further details of the criticality indicator features, criticality relationship to the operation of the facility/equipment, these further limits the abstract idea of the criticality indicator features without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-7 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-20 are not patent eligible.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-7 (method), 8-14 (system), and 15-20 (article) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Name					Publication
(1) BROWNE ET AL. 			US 2006/0.259.308.
As for independent claims 1 (method), and respective 8 (system) and respective 15 (article), BROWNE ET AL. discloses a computer implemented method for determining cost benefit of making facility or equipment maintenance or repairs, comprising the steps of:
[1] electronically receiving a criticality indicator associated with a particular facility or item of equipment from a customer, 
wherein the associated criticality indicator is selected from a plurality of criticality indicators electronically presented to the customer which indicate a relative criticality of the particular facility or item of equipment for the customer;

    PNG
    media_image8.png
    305
    475
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    283
    500
    media_image9.png
    Greyscale

[2] electronically calculating a cost savings the customer can expect to obtain by making an identified maintenance or repair for the particular facility or item of equipment,
wherein the calculation is based at least in part on the criticality indicator associated with the particular facility or item of equipment; and

    PNG
    media_image10.png
    196
    499
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    218
    479
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    177
    485
    media_image12.png
    Greyscale

[3] electronically providing the calculated cost savings to the customer.

    PNG
    media_image13.png
    207
    480
    media_image13.png
    Greyscale

	 BROWNE ET AL. does not explicitly discloses the providing of the calculated cost value to the customer, however, in view of [0005], wherein BROWNE ET AL. teaches the carrying out the corrective action, i.e. refactoring of the company, to enable the company to prosper which indicates that the calculated cost data is provided to the customer or would have been obvious 
As for dependent claims 2 (part of 1 above), and respective claim 9 (part of 8 above), and respective claim 16 (part of 15 above), which deal with the time unit for the cost saving, i.e. annual basis, this is taught in [0043]-[0053] which discusses the saving and budget to given over a whole planning horizon or per time period (e ), and therefore the selection of well known “annual basis” would have been obvious because it meets the “planning horizon”.  Alternatively, the selection of other well known business unit, i.e. quarterly or annually, would have been obvious for tracking purpose.
As for dependent claims 3 (part of 1 above), and respective claim 10 (part of 8 above), and respective claim 17 (part of 15 above), which deals with the formula of the cost savings for the failure cost, this is taught in 0078] and [0083].  The selection of various parameters for cost savings formula is considered within the skill of the artisan and would have been obvious to include other parameters such as lost production, lost material and energy.
As for dependent claims 4 (part of 1 above), and respective claim 11 (part of 8 above), and respective claim 18 (part of 15 above), which deals with the formula of the cost savings for the failure cost, this is taught in 0078] and [0083].  The selection of various parameters for cost savings formula for lost production is considered within the skill of the artisan and would have been obvious to include other parameters such as annual production, labor hours and other parameters.

    PNG
    media_image12.png
    177
    485
    media_image12.png
    Greyscale


As for dependent claims 5 (part of 1 above), and respective claim 12 (part of 8 above), and respective claim 19 (part of 15 above), which deals with a failure parameter with respect to the critical indicator, percentage of lost production, this is taught in [0004] wherein if any one of the process (GMP) fails inspection, some or all products produced at the facility may be considered “adulterated” or “polluted” or “contaminated” which results in percentage of lost production.

    PNG
    media_image14.png
    297
    579
    media_image14.png
    Greyscale

As for dependent claims 6 (part of 1 above), and respective claim 13 (part of 8 above), and respective claim 20 (part of 15 above), which deals with a failure parameter with respect to the critical indicator, Critical to Operation (CTO) or Essential to Operation (ESO), this is taught in [0004] wherein if any one of the process (GMP) fails inspection or “quality by design”, or due to “new regulation”, some or all products produced at the facility may be considered “adulterated” or “polluted” or “contaminated” which results in percentage of lost production.  Therefore, the feature “fails inspection” is considered as CTO or ESO.
As for dependent claims 7 (part of 1 above), and respective claim 14 (part of 8 above), and respective claim 20 (part of 15 above), which deals with a failure parameter with respect to fails inspection or “quality by design”, or “New Regulations”, some or all products produced at the facility may be considered “adulterated” or “polluted” or “contaminated” which results in percentage of lost production.  The classification of “failing inspection,” or “quality by design,” or “due to new regulations” as CTO or ESO or NTO and UNCL is considered as routine experimentation and within the skill of the artisan to classify them as desired based on cost, need, regulation, etc. 
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.